   

Exhibit 10

 

[image1.jpg]

       

Summary of Compensation Changes
for directors and key executives,
approved by the Board on October 27, 2005

 

     At its October 27, 2005 meeting based on a review of director compensation
by its Compensation Committee, the Registrant's Board of Directors approved
changes in the annual compensation of its non-employee directors effective for
2006. The annual retainer increases to $20,000 from $15,000. In addition, each
of the current directors will receive a one-time grant of 10,000 shares of
restricted stock that will vest one year from the date of issuance subject to
their continued service as a director. New directors will receive a one-time
equity incentive of 40,000 restricted shares which vest over three years subject
to their continued service as a director. In the past, non-employee directors
received a one-time grant of 75,000 options. Other components of directors
compensation have not changed -- see page 7 of the

Definitive Proxy Statement filed April 15, 2005
[http://www.sec.gov/Archives/edgar/data/313395/000031339505000023/txcod14a.pdf]
under "Compensation of Directors" for details.  

     At the same meeting the board approved the Compensation Committees
recommendation that key employees be granted special bonuses and selective
salary increases in recognition of their efforts during the strategic
alternatives review completed in September. The salary for Jim Sigmon, President
and Chief Executive Officer was increased to $260,000 from $210,000, and he was
awarded a one-time cash bonus of $50,000. In addition, James Bookout, Chief
Operating Officer and P. Mark Stark, Chief Financial Officer were each granted a
one-time cash bonus of $25,000, and Roberto Thomae, Corporate Secretary was
granted a one-time cash bonus of $15,000.

 